United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2068
Issued: April 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On September 22, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) July 27, 2011 nonmerit decision denying her request for
merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. The last merit
decision of OWCP was issued on March 21, 2011. The Board lacks jurisdiction to review the
merits of this claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e). To be timely filed, the appeal
needed to be filed by September 17, 2011.

FACTUAL HISTORY
Appellant’s February 3, 2005 traumatic injury claim was accepted for lumbar strain;
displacement of thoracic intervertebral disc without myelopathy; and closed dislocation of
lumbar vertebrae. On June 8, 2006 she filed a claim for total disability for the period
February 11, 2005 to May 26, 2006.
In a May 3, 2010 decision, OWCP denied appellant’s claim for benefits. On May 14,
2010 appellant requested an oral hearing. In support of her request, she submitted medical
evidence, including a June 5, 2005 Form CA-20 from her attending physician, Dr. Augustine W.
Lewis, III, a Board-certified family practitioner, reflecting his opinion that she was totally
disabled beginning January 28, 2004. In an August 9, 2010 report, Dr. Lewis stated that
appellant was disabled at the time of her resignation from the employing establishment on
February 11, 2005.
In a September 20, 2010 decision, an OWCP hearing representative affirmed the May 3,
2010 decision on the grounds that the medical evidence was insufficient to establish that
appellant was disabled during the claimed period due to the accepted employment injury.
On December 20, 2010 appellant requested reconsideration.
She submitted a
November 29, 2010 report from Dr. Lewis in which he stated that he was “reasonably certain”
that appellant sustained a work-related injury that rendered her disabled from employment.”
Appellant also submitted a report of a January 31, 2005 magnetic resonance imaging (MRI) scan.
In a merit decision dated March 21, 2011, OWCP denied modification of the
September 20, 2010 decision. It found that the medical evidence failed to establish that
appellant’s claimed disability from February 11, 2005 to May 26, 2006 was causally related to
the accepted work injury.
In an undated appeal request form, appellant requested reconsideration. In a letter dated
July 14, 2011, she stated that she was enclosing a copy of an attending physician’s report from
her treating physician, which allegedly addressed “the specific dates and remarks in question, in
the basis for decision dated March 21, 2011.” Appellant’s reconsideration request was not
accompanied by an attending physician’s report from Dr. Lewis or any other physician.
The record contains a January 2, 2009 written order for a TENS unit, signed by
Dr. Lewis, and a July 27, 2011 authorization for physical therapy.
By decision dated July 27, 2011, OWCP denied appellant’s request for reconsideration,
finding that the evidence presented was insufficient to warrant a merit review.
On appeal, appellant contends that her ratings should be higher because she experiences
throbbing pain and numbness in her hands and wrists.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.7
ANALYSIS
By decision dated March 21, 2011, OWCP denied modification of its September 20, 2010
decision, finding that the medical evidence failed to establish that appellant’s claimed disability
from February 11, 2005 to May 26, 2006 was causally related to the accepted work injury. The
issue is whether the evidence and argument submitted in support of appellant’s July 14, 2011
request for reconsideration is sufficient to warrant further merit review pursuant to 20 C.F.R.
§ 10.606(b)(2). The Board finds that OWCP properly determined that appellant was not entitled
to a review of the merits of her claim.
In her application for reconsideration, appellant did not identify a specific point of law or
show that it was erroneously applied or interpreted. She did not advance a new and relevant
legal argument. A claimant may be entitled to a merit review by submitting new and relevant
evidence. Appellant did not, however, submit new and relevant medical evidence in this case.
In her July 14, 2011 letter, appellant stated that she was enclosing a copy of an attending
physician’s report from her treating physician, which allegedly addressed “the specific dates and
remarks in question, in the basis for decision dated March 21, 2011.”
Appellant’s
reconsideration request, however, was not accompanied by an attending physician’s report from
Dr. Lewis or any other physician. The only evidence received by OWCP subsequent to the
March 21, 2011 decision was a copy of a January 2, 2009 order for a TENS unit, signed by
Dr. Lewis. As Dr. Lewis’s order did not address the issue for determination, namely whether

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

appellant’s claimed disability was causally related to her accepted injury, it is irrelevant and does
not constitute a basis for reopening this case.8
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant contends that she is entitled to compensation because she is disabled
due to her accepted injury. As noted, the Board does not have jurisdiction over the merits of this
case. For reasons stated, the Board finds that the evidence submitted in support of appellant’s
request for reconsideration is insufficient to warrant further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See supra note 7 and accompanying text.

4

